Order, Supreme Court, New York County (Charles E. Ramos, J.), entered September 26, 2007, which denied defendants’ motion for summary judgment dismissing plaintiff’s first two causes of action for breach of an employment contract, with leave to renew following the completion of discovery, unanimously reversed, on the law, without costs, the motion granted and the first two causes of action dismissed.
The record on appeal contains ample undisputed evidence supporting defendant Beth Israel Medical Center’s determination that plaintiff breached the duty of good faith and loyalty he owed it (see Maritime Fish Prods. v World-Wide Fish Prods., 100 AD2d 81, 87-88 [1984], appeal dismissed 63 NY2d 675 [1984]), and demonstrating as a matter of law that its dissatisfaction with his conduct was genuine, affording it good cause to terminate his employment (see Golden v Worldvision Enters., 133 AD2d 50, 51 [1987], lv denied 71 NY2d 804 [1988]).
While an individual may seek another position before leaving his or her employment, he or she may not make use of the employer’s time, facilities or proprietary secrets in preparation for engaging in a competing business or endeavor (see Maritime Fish Prods., 100 AD2d at 88). Plaintiff not only began offering himself to Beth Israel’s competitors while there were still years left on his contract, but also, in the process, offered the services of the entire orthopedics department, without even obtaining the permission of all the affected doctors, and used his position as chairman of the department to obtain various confidential documents containing contractual and financial information that Beth Israel did not provide to the public and that it disseminated internally on a need-to-know basis, and turned these documents over to Beth Israel’s competitors (see Bronx-Lebanon Hosp. Ctr. v Wiznia, 284 AD2d 265, 265-266 [2001], lv dismissed 97 NY2d 653 [2001]; Gibbs v Breed, Abbott & Morgan, 271 AD2d 180, 185-186 [2000]). Concur—Lippman, P.J., Mazzarelli, Gonzalez, Sweeny and Acosta, JJ.